IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. AP-75,866 & AP-75,867


EX PARTE BRIAN LYNN SMITH, Applicant





ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NOS. 09839-A & 09840-A IN THE 29TH JUDICIAL DISTRICT COURT

FROM PALO PINTO COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writs of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of murder and
attempted murder and sentenced to life imprisonment in each case.  The Eleventh Court of Appeals
affirmed his convictions.  Smith v. Texas, Nos. 11-94-00017-CR & 11-94-00018-CR (Tex. App. -
Eastland, February 2, 1995, no pet.)  
	Applicant contends, inter alia, that his appellate counsel rendered ineffective assistance
because counsel failed to advise him of his right to petition this Court for discretionary review pro
se.  We remanded these applications to the trial court for findings of fact and conclusions of law.
	Appellate counsel filed an affidavit with the trial court.  Based on that affidavit, the trial court
has entered an order finding no controverted, previously unresolved facts material to the legality of
Applicant's confinement.  However, the record after remand indicates that although appellate
counsel timely informed Applicant that the court of appeals had affirmed his convictions, he did not
inform Applicant specifically that he could file a pro se petition for discretionary review.  Ex parte
Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  We find, therefore, that Applicant is entitled to the
opportunity to file out-of-time petitions for discretionary review of the judgment of the Eleventh
Court of Appeals in Cause Nos. 11-94-00017-CR and 11-94-00018-CR that affirmed his convictions
in Cause Nos. 09839-A and 09840-A from the 29th Judicial District Court of Palo Pinto County. 
Applicant shall file his petition(s) for discretionary review with the Eleventh Court of Appeals within
30 days of the date on which this Court's mandate issues.

Delivered: March 12, 2008
Do not publish